ON MOTION ROE REHEARING.
Broyles, P. J.
No principle of law is better known than that the plaintiff must recover, if at all, upon the case as made by his pleadings. And ordinarily, to recover, he must prove all the material allegations made in his petition; and though he may have gone into unnecessary details in stating his case, he must nevertheless, as a general rule, prove the details set out in the petition. These last rules, however, do not apply to that class of cases where a presumption of law arises in favor of the plaintiff on proof of certain facts. In such cases, when these facts are proved, the plaintiff need not prove the other material allegations in his petition, for the facts already shown by him have raised a presumption of law in his favor against the defendant, and this presumption, to*267gether with the facts proved, make out a prima facie case for the plaintiff, and the burden is then shifted to the defendant to rebut this presumption and to disprove the case. In this class of cases the presumption raised-by law is intended to assist the plaintiff in making out his case, by presumptively supplying evidence which otherwise it would be incumbent upon him to adduce. For -instance, in a suit for personal injuries against a railway company, w'hen the .plaintiff shows that the injuries sued for were caused by the running of one of the defendant’s cars, the law immediately raises a presumption that the defendant was negligent, and further that it was negligent as charged in the plaintiff’s petition; and this is true even where it is alleged, in different counts, that the railroad was negligent in several different ways; the presumption then being that the defendant was negligent in some one of the ways alleged in the petition. Likewise^ in a suit upon an accident-insurance policy, like the case at bar, although the plaintiff can not recover unless it is shown that the death of the insured was due to “external, violent, and accidental means,” yet when the plaintiff proves that the death was caused by external and violent means, the law instantly raises the presumption that it was also accidental, and further, that the accident occurred in the manner set forth in the plaintiff’s petition; and thus the plaintiff in this case is relieved by the law itself from the burden of proving her allegation that the death of the insured was “accidental,” and that the accident occurred in the particular manner set out in her declaration. When she proved that the death of the insured was caused by a visible and external wound, this proof, together with the presumptions arising therefrom, was sufficient to carry the case to the jury; and the court erred in awarding a nonsuit. ‘ Motion denied.